DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending in this application.  

Information Disclosure Statement
Acknowledgment is made that the information disclosure statement has been received and considered by the examiner.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.  

Drawings
There are no objections or rejections to the drawings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-9 and 18-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US Patent Application Publication No 2021/0134339) hereinafter referred to as Song. 
Per Claim 1 Song discloses (see figures 1-2)  a magnetic memory device, comprising
a magnetic tunnel junction (MTJ) stack (500); 
a spin-orbit torque (SOT) induction wiring (10) disposed over the MTJ stack; 
a first terminal (described in [0061])coupled to a first end of the SOT induction wiring; The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween)
a second terminal (see [0061]) coupled to a second end of the SOT induction wiring; and 
a selector layer (70) coupled to the first terminal
Per Claim 2 Song discloses the device of claim 1 including a bottom electrode (80) disposed below and coupled to the MTJ stack, and coupled to a switching device
Per Claim 3
Per Claim 4 Song discloses the device of claim 3 including where the MTJ stack further includes an interfacial layer (50) disposed between the first magnetic layer (20) and the SOT induction wiring (10).
Per Claim 5 Song discloses the device of claim 3 including where the first magnetic layer is FexCoyB1-x-y, 0.50 <x <0.70 and 0.10 <y<0.30. [0030]
Per Claim 6 Song discloses the device of claim 5 including where the second magnetic layer includes at least one of a layer of Co, Fe and B, and a layer of Fe and B. [0032]
Per Claim 7 Song discloses the device of claim 3 including where the MTJ stack further includes a third magnetic layer (60) below the second magnetic layer, the third magnetic layer having a different composition than the second magnetic layer. (see [0032-33]).
Per Claim 8 Song discloses the device of claim 1 including where the SOT induction wiring includes one or more layers of W, Ta, Mo and IrMn. [0029]
Per Claim 9 Song discloses the device of claim 1 including where the SOT induction wiring includes a bottom layer made of W, Ta or Mo, and a top layer made of IrMn. [0029]
Per Claim 18 Song discloses (see figures 1-2)  a method of manufacturing a magnetic memory device, comprising
forming a switching transistor (SW1) over a substrate; The examiner notes that the term "over" includes "directly over" (no intermediate materials, elements or space disposed therebetween) and "indirectly over" (intermediate materials, elements or space disposed therebetween). (see figures 1-2)  
forming a bit line (BL-STT) over the substrate; 
forming a MTJ film stack (500) over the substrate; 
forming an SOT induction wiring (10) over the MTJ film stack; (see figures 1-2)  
forming a selector material layer (70) over the SOT induction wiring so that the selector material layer is coupled to one end of the SOT induction wiring; The examiner notes that the term "coupled" includes "directly coupled" (no intermediate materials, elements or space disposed therebetween) and "indirectly coupled " (intermediate materials, elements or space disposed therebetween) (see figures 1-2)  
forming a source line (SL) so that the source line is coupled to another end of the SOT induction wiring; (see figures 1-2)  
forming a second word line (WL-STT) above the selector material layer and the source line.  Directional terminology, "above" is used. Because components of the claimed invention can be positioned in a number of different orientations, the directional terminology used is not particularly limiting
Per Claim 19 Song discloses the method of claim 18 including where the MTJ stack includes: a first magnetic layer (20), as a magnetic free layer; a spacer layer (30) disposed under the first magnetic layer; and a second magnetic layer (40), as a magnetic reference layer, disposed under the spacer layer. (as shown in figure 1)
Per Claim 20 Song discloses the method of claim 19 including where the SOT induction wiring includes a bottom layer (10) including one or more layers of W, Ta, Mo and IrMn [0029] and a top layer (5) made of one or more of TIN, Ru Ti, TaN and Al [0035], and the method further comprises trimming a part of the top layer located over the MTJ film stack (as shown in figure 5A).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-17 are allowed. 

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMI VALENTINE MILLER whose telephone number is (571)272-9786.  The examiner can normally be reached on Monday-Thursday 7am-5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jami Valentine Miller/Primary Examiner, Art Unit 2894